— The respective attorneys for the parties on this appeal from so much of an order of the Supreme Court, Queens County, dated August 7, 1975, as granted a motion by plaintiff for temporary alimony, etc., have agreed, after a conference in this court before Mr. Justice Gittleson on October 23, 1975, that the order be reversed insofar as appealed from, without prejudice to renewal, at the trial, of plaintiff’s motion for alimony pendente lite and for a counsel fee, and that the case be tried on November 26, 1975, and thereupon signed a stipulation to such effect. In accordance with the foregoing, said order is reversed insofar as appealed from, without prejudice to renewal, at the trial, of plaintiff’s motion for alimony pendente lite and a counsel fee, and it is directed that the case proceed to trial on November 26, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.